Title: James Madison to William Henry Harrison, 1 February 1833
From: Madison, James
To: Harrison, William Henry


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Feby. 1. 183[3]
                            
                        
                        I have recd. your letter of the 22d. Ult: in which you request my opinion of the character & merits
                            of Genl. Pike.
                        Having had but a very slight personal acquaintance with him, I can not say more of his private character, than
                            that every thing I recollect to have heard of it was favorable to it.
                        Of his enterprizing spirit, his distinguished gallantry, and his zealous services in his military career,
                            there must I presume be sufficient evidence, in public preservation All the impressions I retain co-incide with it, and I
                            may add, that I always understood, that he united with his military merits, an exemplary devotion to the rights of his
                            Country, and to the free principles of its Institutions.
                        The universal sensation, known to have been produced by his fall, in the final display of his heroic courage,
                            bore a signal testimony to the rank he held in the estimation & the hearts of his fellow Citizens.
                        An earlier answer to your letter has been prevented by an indisposition from which my recovery is far from
                            being compleat. With great esteem & cordial salutations. 
                        
                            
                                J. M. 
                            
                        
                    